Citation Nr: 1731376	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  16-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied decision with regard to whether the appellant is recognized as the surviving spouse of the Veteran for Department of Veterans Affairs (VA) benefits purposes. 

2.  Entitlement to recognition that the appellant is the surviving spouse of the Veteran for VA benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1949 to January 1952; and from December 1955 to April 1959.  He died in September 1991.  The appellant is seeking recognition as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of the April 2013 administrative decision made by the Department of Veterans Affairs (VA) St. Paul, Minnesota, Regional Office (RO) that denied the appellant's claim for death benefits on the basis that she could not be established as the surviving spouse of the Veteran.  This matter has since been transferred to the RO of Houston, Texas. 

The claims file contains May 1994, March 1998, and June 1998 administrative decisions that denied the appellant's claim on the same basis that is currently on appeal to the Board.  The appellant did not file a timely notice of disagreement (NOD) with the May 1994 decision or new evidence during the appeal period after notice of that decision and it became final.  Following the June 1998 decision, the appellant filed a timely NOD in July 1998 and requested a hearing and issuance of an SOC.  In the November 2006 SOC, the claim was essentially reopened and considered on its merits on a de novo basis.   The appellant did not file a timely substantive appeal following the SOC; and the RO closed the appeal.  

Regarding the instant appeal, the November 2015 SOC again reopened and considered the appeal on its merits on a de novo basis.  Notwithstanding the actions of the RO, the Board finds it necessary to address the issue of whether the claim can be reopened prior to its disposition on the merits.  It has thus styled the issues as set forth above.  


FINDINGS OF FACT

1.  The RO denied the appellant's claim that she should be recognized as the surviving spouse of the Veteran for VA benefits purposes in an un-appealed administrative decision in May 1994. 

2.  Evidence received since the May 1994 administrative decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  Prior to her marriage to the Veteran, the appellant was married twice before, to J.G. and H.G.  See April 2013 VA Form 21-686c; see also October 1998 Appellant Affidavit.

4.  A November 1971 Final Judgment of Dissolution from the Superior Court of California, Los Angeles County, reflects the termination of the marriage between the appellant and J.G.

5.  An October 1993 Certificate of Baptism reflects that a child was born to the Veteran and Appellant in July 1973.

6.  A November 1974 Certificate of Registry of Marriage from Los Angeles, California, reflects the wedlock of the Veteran and Appellant and indicates that the appellant's "last marriage ended in divorce."

7.  The appellant and the Veteran entered into a deemed valid marriage and would have been living together at the time of the Veteran's death, if not for his illness and actions.



CONCLUSIONS OF LAW

1.  The May 1994 rating decision denying recognition of the appellant as the Veteran's surviving spouse for VA purposes is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  Evidence received since the May 1994 rating decision is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits are met.  38 U.S.C.A. § 103; 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.53, 3.205 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  New and Material

The claim was previously denied in May 1994 and June 1998 because there was insufficient proof to establish a "valid marriage" for VA purposes as the appellant did not provide enough evidence demonstrating the legal termination of her prior marriage to H.G.  Therefore, for the evidence to be material in this case, it must address these unestablished facts. 

Rating actions become final one year after the notice of the decision, unless a notice of disagreement or new and material evidence is received prior to the end of the one year period.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b) (2016).  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Since the June 1998 rating decision, the appellant has submitted the death certificate of H.G. which indicates that at the time of his death in 1999 he was "divorced."  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Therefore, without offering an opinion as to the weight to be provided to this evidence, it is sufficient to qualify as new and material evidence.  The claim of entitlement to recognition as the surviving spouse is reopened.

III.  Entitlement to Recognition as the Veteran's Surviving Spouse

The appellant contends that she is entitled to recognition as the Veteran's surviving spouse for VA purposes, as evidenced by their November 1974 marriage certificate.  The validity of this union for VA purposes has been called into question; because of the appellant's inability to produce proof of termination of her previous marriage, and statements and evidence reflecting an apparent lack of continual cohabitation.  

Analysis

The claims file includes a photocopy of a certificate of marriage establishing that the appellant and the Veteran were married in November 1974.  The Board is satisfied that the photocopy is genuine and free from alteration.  38 C.F.R. § 3.205. 

As noted above, the record contains evidence which indicates that the November 1974 marriage was invalid due to the possibility that the appellant's marriage before the Veteran was never legally terminated.  There is no evidence on file that the appellant's husband, H.G., had died prior to her marriage to the Veteran and no evidence of a divorce or annulment decree for the appellant and H.G.  In fact, VA's attempt to obtain information about the divorce was unsuccessful.  See February 1998 Registrar-Recorder Los Angeles County; see also 38 C.F.R. § 3.205(b).  

However, the appellant has reported, under oath, receiving documentation of her divorce from H.G. in November 1959, in the form of a divorce petition and decree.  See October 1998 Appellant Affidavit.  In addition to her statements and sworn testimony, the appellant has provided multiple attestations from friends and relatives as to her valid marriage with the Veteran and separation from H.G.  See i.e. May 1998 L.M. Affidavit ("I believe, as did [Appellant] to the best of my knowledge that she was legally divorced from [H.G] in approximately 1958"); May 1998 V.W. Affidavit ("[Appellant] informed me she had received divorce papers from [H.G.] for her signature...I referred [Appellant] to Attorney Rose Hemperly...advised [Appellant] to sign and return the papers and that would cause her to be legally divorced.  I believed, as did [the appellant], to the best of my knowledge, that she was legally divorced").  

Lastly, the appellant provided the 1999 death certificate of H.G. which indicates that his marital status was "divorced."  The Board has considered this testimony, against the objective record, and finds, resolving any reasonable in the appellant's favor, that she did enter into the 1974 marriage with the Veteran without knowledge of the impediment if one did in fact exist.

As for the other requirements for a "deemed valid" marriage, such marriage occurred more than one year prior to the Veteran's death and there is no indication whatsoever of another claimant entitled to gratuitous VA benefits.  As to the second requirement that the appellant "lived with the veteran continuously from the date of marriage to the date of the veteran's death," as noted above, 38 C.F.R. § 3.53 (2016) provides additional clarification as to this requirement.  

The appellant has conceded in her statements and testimony, that the Veteran did not cohabitate with her for the latter period of his life.  Under 38 C.F.R. § 3.53, the requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to "purposes of health" and, such statement will be accepted in the absence of contradictory information.  In this regard, the record indicates that the Veteran suffered from a severe psychological handicap, having been awarded a total disability rating for paranoid schizophrenia in December 1959.  Medical records reflect that this disability resulted in multiple hospitalizations, marital strife, and an eventual finding of incompetency by the state.  See May 1960 Narrative Summary ("admitted to this hospital as a voluntary patient...hostile, suspicious, and displayed auditory hallucinations and paranoid delusions...wife is in the process of divorcing him); November 1970 County of Los Angeles Letter of Conservator.  The attestations of the appellant and friends and family bespeak of a marital cohabitation without incident until approximately 1977 where the appellant was involved in a motor vehicle accident in another state and lost contact with her husband while she was injured and his mental health deteriorated to the point of requiring permanent hospitalization.  See October 1995 VA Form 21-4138; see also April 1981 Social Work Service report ("continues to reside at Country Manor Convalescent Hospital...on an indefinite VA contract...need a supervised and structured environment...widowed.")  In her statements and testimony, the appellant has contended that while she lived apart from the Veteran, they still lived as man and wife, merely unable to cohabitate under a single rood due to the Veteran's health incapacitation.  See October 1995 VA Form 21-4138.  

The Board finds that the requirements of 38 C.F.R. § 3.53 are met due to the medical evidence of record corroborating the appellant's testimony that health reasons precluded cohabitation, and a finding that no evidence of record contradicts her testimony.  However, in this regard the Board notes that the Veteran's death certificate indicates that his marital status was "divorced" and there are medical records in the claims file which reflect that the Veteran was not married when he was purported to be in wedlock with the appellant.  The death certificate is rife with other flaws, including incorrect dates of service, and the symptoms identified throughout the medical record of evidence include paranoia, confusion, memory loss, and delusions, all potential sources of conflicting recorded familial information.  Moreover, the Veteran's death certificate reflects that he resided in Los Angeles County for over 20 years prior to his death, therefore the finding by the County Clerk of no evidence of any divorce between the appellant and Veteran is noteworthy.  Thus, the Board finds that in a light most favorable to the appellant, the evidentiary record is at least in equipoise in establishing that the Veteran was married to the appellant at the time of his passing.  

In sum, the Board finds that the Veteran and the appellant were married in November 1974 and that the Veteran, while still married to the appellant, died in September 1991.  The Board also finds that the Veteran and the appellant cohabitated for VA purposes from the date of marriage to the date of the Veteran's death and that their separation did not break the continuity of the cohabitation.  The Board thus concludes that the criteria for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits have been met and therefore the appellant's claim is granted.  38 U.S.C.A. § 101 (3) (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53 (2016).

      

ORDER

Recognition of the appellant as the Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


